Pee, Curiam,
The testator’s will did not create a perpetuity. In brief it gave his estate to trustees to pay to his widow so much of the income as she might need for her support, the rest of the income to his five children, naming them, and the issue of any who had died leaving issue, and after death of the widow the entire income to the children then living, and the issue of any who should have died. The gift of the income to the children was expressly limited to their respective lives, and “after their death the income to be paid to their children until they attain the age of twenty-one years, when each shall receive his or her share of the principal thereof in the proportion he or she received or were entitled to the income agreeably with the intestate laws of the state of Pennsylvania.” This created a vested interest in the issue of the children, and the continuance of the trust during their minority did not bring the gift within the rule as to. perpetuities. One of the children, Mrs. Bonsall, died during the lifetime of the widow, and upon the latter’s death the court, in accordance with the view above *609expressed, awarded one fifth of the estate to Mrs. BonsalPs children.
After the widow’s death two of the children died without issue. Their interests in the estate were for life only, and the court rightly held that the contingency not having been provided for there was an intestacy as to those two fifths of testator’s estate.
After the award of their shares to the children of Mrs. Bonsall, they entered into a family arrangement under which they made conveyance of their interest. The construction and scope of this deed raised one of the questions in this appeal. On this branch of the case the decree is affirmed on the opinion of Judge Penrose.
Decree affirmed.